UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM CB TENDER OFFER/RIGHTS OFFERING NOTIFICATION FORM (AMENDMENT NO.) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to file this Form: Securities Act Rule 801 (Rights Offering)o Securities Act Rule 802 (Exchange Offer)x Exchange Act Rule 13e-4(h)(8) (Issuer Tender Offer)o Exchange Act Rule 14d-1(c) (Third Party Tender Offer) o Exchange Act Rule 14e-2(d) (Subject Company Response)o Filed or submitted in paper if permitted by Regulation S-T Rule 101(b)(8)o Note:Regulation S-T Rule 101(b)(8) only permits the filing or submission of a Form CB in paper by a party that is not subject to the reporting requirements of Section 13 or 15(d) of the Exchange Act. TITAN EUROPE PLC (Name of Subject Company) N/A (Translation of Subject Company’s Name into English (if applicable)) United Kingdom (Jurisdiction of Subject Company’s Incorporation or Organization) TITAN INTERNATIONAL, INC. (Name of Person(s) Furnishing Form) Ordinary Shares (Title of Class of Subject Securities) N/A (CUSIP Number of Class of Securities (if applicable)) Arden Partners plc Attn: Steve Douglas 125 Broad Street, London, EC2N 1AR Telephone:+44 (0) (Name, Address (including zip code) and Telephone Number (including area code) of Person(s) Authorized to Receive Notices and Communications on Behalf of Subject Company) August 10, 2012 (Date Tender Offer/Rights Offering Commenced) PART I - INFORMATION SENT TO SECURITY HOLDERS Item 1.Home Jurisdiction Documents (a) The following document is attached as an exhibit to this Form: Recommended Share Offer by Titan International, Inc. to acquire the entire capital of Titan Europe Plc (other than those shares already owned by Titan Luxembourg S.a.r.l.), a copy of which is furnished as Exhibit 99 to this Form CB. (b) Not applicable. Item 2.Informational Legends A legend complying with Rule 802(b) under the Securities Act of 1933, as amended, has been included in paragraph 16 of Exhibit 99 under the heading “Notice of US Shareholders of Titan Europe Shares,” with a prominent cross-reference on page 3 of Exhibit 99. PART II - INFORMATION NOT REQUIRED TO BE SENT TO SECURITY HOLDERS Not applicable PART III – CONSENT TO SERVICE OF PROCESS Not applicable. PART IV - SIGNATURES After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. TITAN INTERNATIONAL, INC. Date: August 10, 2012 By: /s/ PAUL G. REITZ Paul G. Reitz Chief Financial Officer (Principal Financial Officer) EXHIBIT INDEX Exhibit No. Description 99 Recommended Share Offer by Titan International, Inc. to acquire the entire capital of Titan Europe Plc (other than those shares already owned by Titan Luxembourg S.a.r.l.)
